In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00064-CV

KELLY THOMAS, Appellant                    §    On Appeal from

V.                                         §    County Court at Law No. 2

                                           §    of Denton County (CV-2016-01764)
CARL PUGLIESE; SETH JOHNS, CMO
OF CARL'S HANDYMAN; AND                    §    July 11, 2019
CULPEPPER PLUMBING & AIR
CONDITIONING, INC., Appellees              §    Opinion by Justice Kerr

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr